Citation Nr: 1757162	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 2011, for the award of service connection for neuroforaminal stenosis of the lumbar spine with bilateral lower extremity radiculopathy.

2.  Entitlement an effective date earlier than July 22, 2011, for the award of service connection for left knee patellar tendonitis.

3.  Entitlement to an effective date earlier than July 22, 2011, for the award of service connection for right knee patellar tendonitis.

4.  Entitlement to an effective date earlier than July 22, 2011, for the award of service connection for scar, right eyebrow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a psychiatric disability has been raised by the record by the Veteran at the May 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The RO denied the claims of service connection for neuroforaminal stenosis of the lumbar spine, left and right knee patellar tendonitis, and for right eyebrow scar in an August 2006 rating decision.  In a January 2013 rating decision, the RO reopened the claims and granted service connection for neuroforaminal stenosis of the lumbar spine, left and right knee patellar tendonitis, and for right eyebrow scar.  The Veteran filed a notice of disagreement (NOD) with respect to the July 22, 2011, effective dates assigned for each disability.

During the May 2016 hearing, the Veteran raised a claim of clear and unmistakable error (CUE) in August 2006 rating decision denying service connection for the claims on appeal.  The RO has not yet adjudicated the recently raised CUE issue. The Board finds that the Veteran's claims for effective dates prior to July 22, 2011 for the awards of service connection for neuroforaminal stenosis of the lumbar spine, left and right knee patellar tedonitis and for right eyebrow scar and his claim with regard to CUE in the August 2006 rating decision are inextricably intertwined, since the CUE claim is attacking the finality of a prior final rating decision. Therefore, the issues of an earlier effective date must be held in abeyance and remanded to the RO to be addressed after initial adjudication of the CUE claim.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records. 

2.  The RO should adjudicate the issue of CUE in the August 2006 rating decision that denied service connection for neuroforaminal stenosis of the lumbar spine, left and right knee patellar tendonitis, and for right eyebrow scar. 

3.  Once the CUE claim has been adjudicated, if necessary, the RO should readjudicate the claims for earlier effective date for the award of service connection for neuroforaminal stenosis of the lumbar spine, left and right knee patellar tendonitis, and for right eyebrow scar. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

